                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        UNILOC USA INC, et al.,                         Case No. 18-CV-06738-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                        AMENDED ORDER GRANTING
                                                                                            MOTION TO DISMISS
                                  14               v.
                                                                                            Re: Dkt. No. 86
                                  15        LG ELECTRONICS USA INC, et al.,
                                  16                     Defendants.
                                  17
                                                This order supersedes ECF No. 107, which has been vacated.
                                  18
                                                Plaintiffs Uniloc USA Inc., Uniloc Luxembourg S.A., and Uniloc 2017 LLC filed a patent
                                  19
                                       infringement suit against Defendants LG Electronics USA Inc., LG Electronics Inc., and LG
                                  20
                                       Electronics MobileComm USA, Inc. Plaintiffs allege that Defendants infringe claims of U.S.
                                  21
                                       Patent No. 6,993,049 (“the ’049 Patent”). Before the Court is Defendants’ motion to dismiss,
                                  22
                                       which contends that the ’049 Patent fails to recite patent-eligible subject matter under 35 U.S.C.
                                  23
                                       § 101. ECF No. 86 (“Mot.”). Having considered the submissions of the parties, the relevant law,
                                  24
                                       and the record in this case, the Court finds the ’049 Patent invalid under § 101 and GRANTS
                                  25
                                       Defendants’ motion to dismiss the second amended complaint.
                                  26
                                       I.       BACKGROUND
                                  27

                                  28                                                    1
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                              A. Factual Background
                                   1
                                              1. The Parties and Technology at Issue
                                   2
                                              Plaintiff Uniloc USA Inc. is a Texas corporation. ECF No. 77 (second amended complaint,
                                   3
                                       or “SAC”) at ¶ 1. Plaintiff Uniloc Luxembourg S.A. is a Luxembourg public limited liability
                                   4
                                       company. Id. at ¶ 2. Plaintiff Uniloc 2017 LLC is a Delaware limited liability company. Id. at ¶ 3.
                                   5
                                              Defendant LG Electronics USA Inc. is a Delaware corporation with a place of business in
                                   6
                                       Fort Worth, Texas. Id. at ¶ 4. Defendant LG Electronics Inc. is a Korean corporation with its
                                   7
                                       principal place of business in Seoul, Korea. Id. at ¶ 6. Defendant LG Electronics Mobilecomm
                                   8
                                       USA, Inc. is a California corporation with a place of business in San Diego, California. Id. at ¶ 5.
                                   9
                                       Defendants are alleged to import, use, offer for sale, and sell “electronic devices that utilize
                                  10
                                       Bluetooth Low Energy version 4.0 and above (“Bluetooth”).” Id. at ¶ 11. Plaintiffs accuse more
                                  11
                                       than 100 of Defendants’ products of infringing the ’049 Patent. Id. The Court next summarizes the
                                  12
Northern District of California




                                       ’049 Patent.
 United States District Court




                                  13
                                              2. The ’049 Patent
                                  14
                                              The ’049 Patent is titled “Communication System.” ’049 Patent at front page. It was filed
                                  15
                                       on June 7, 2001 and was issued on January 31, 2006.
                                  16
                                              The claims of the ’049 are purportedly directed to an improvement on standard Bluetooth
                                  17
                                       technology. The Court first explains standard Bluetooth technology, then the purported
                                  18
                                       improvement over standard Bluetooth technology.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      2
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1          Figure 1 depicts a standard Bluetooth network configuration. A “host device,” such as a

                                   2   “portable PC and a cellular phone” can contain a Bluetooth “station.” Id. at 3:30-38. As depicted

                                   3   in Figure 1, various stations contained in various host devices (items 100 and 101) can

                                   4   communicate wirelessly with one another across communication channels (items 104). Each

                                   5   station belongs to an “ad hoc” network called a “piconet” (items 102a and 102b). Id. at 1:20-22,

                                   6   3:36-38. Each piconet contains a “master” station (items 100) that initiates and controls

                                   7   communications with up to 7 other stations known as “slaves.” Id. at 3:44-48, 4:48-58. In Figure

                                   8   1, the slaves are depicted as items 101. Id. at 3:44-46. “In general[,] the networking components

                                   9   (i.e. the Bluetooth chip for a Bluetooth network) of all stations [items] 100, 101 will be

                                  10   implemented identically.” Id. at 3:38-41. Communications between master and slave stations

                                  11   occur via the exchange of data “packets” over a wireless channel. Id. at 5:19-20.

                                  12          The application of Bluetooth technology most relevant to the ’049 Patent is “the
Northern District of California
 United States District Court




                                  13   connection of controller devices to host systems.” Id. at 1:27-28. As described above, a host can

                                  14   be a computer or a cellphone. Id. at 3:30-38. A “controller device, also known as a

                                  15   Human/machine Interface Device (HID), is an input device such as a keyboard, mouse, games

                                  16   controller, graphics pad or the like.” Id. at 1:28-31. “Setting up a link requires a HID to join, as a

                                  17   slave, the piconet including the host system (which will typically act as the piconet master, i.e. a

                                  18   base station). Joining the piconet requires two sets of procedures, namely ‘inquiry’ and ‘page.’” Id.

                                  19   at 1:52-55. “Inquiry allows a would-be slave to find a base station and issue a request to join the

                                  20   piconet. Page allows a base station to invite slaves of its choice to join the net.” Id. at 1:56-58.

                                  21          “When a Bluetooth unit wants to discover other Bluetooth devices, it enters a so-called

                                  22   inquiry substate. In this mode, it issues an inquiry message . . . .” Id. at 4:23-25. In other words, a

                                  23   master in an inquiry substate issues inquiry messages when looking to discover other Bluetooth

                                  24   slaves. The inquiry message is repeatedly sent over multiple wireless frequencies. Id. at 4:28-34.

                                  25   The entire process of sending an inquiry message over multiple frequencies is divided into

                                  26   timeslots. Id. Each timeslot is dedicated to a specific task undertaken by the master in inquiry

                                  27   mode. Assume the master is at timeslot 2. During timeslot 2, the master sends 2 inquiry messages,

                                  28                                                      3
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   each inquiry message over a different frequency. Id. During the subsequent timeslot, timeslot 3,

                                   2   the master then listens for any replies to its inquiry messages on the two wireless frequencies over

                                   3   which the master sent the 2 inquiry messages in timeslot 2. Id.

                                   4          In conventional Bluetooth technology, a slave HID can “enter a ‘park’ mode and cease

                                   5   active communications” with the master. Id. at 1:43-47. “A slave has to be polled before it can

                                   6   submit a request to leave park mode and become active.” Id. at 1:47-49. “In particular, for a HID

                                   7   to sign on to the piconet automatically when the host system is turned on it will either have to be

                                   8   regularly waking up to look for Bluetooth inquiry bursts, thereby consuming power, or it will need

                                   9   to be manually woken up by the user.” Id. at 1:66-2:3. The purported improvement over this

                                  10   standard process of signing on to the piconet is reflected in Figure 5.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                              As shown in Figure 5, the standard inquiry messages (item 502) issued by the master have
                                  16
                                       an extra field (item 504) “appended to them, capable of carrying a HID [(Human/machine
                                  17
                                       Interface Device)] poll message. The extended field [item] 504 may carry a header that signifies a
                                  18
                                       HID poll to distinguish it from other applications of extended field information . . . .” Id. at 4:60-
                                  19
                                       64; 5:19-20. Thus, the Patent’s alleged novelty lies in “piggy-back[ing]” the extra field (item 504)
                                  20
                                       onto a standard “inquiry message[ (item 502)] issued by the master.” Id. at 4:15-20. Adding the
                                  21
                                       extra field (item 504) provides HIDs “with a rapid response time without the need for a
                                  22
                                       permanently active communication link” to the master. Id. at abstract.
                                  23
                                              Plaintiffs assert that Defendants have infringed “claims of the ’049 Patent.” Defendants’
                                  24
                                       motion to dismiss focuses on claim 2.1 Claim 2 recites:
                                  25

                                  26
                                  27
                                       1
                                         Plaintiffs have not identified any representative claims of the ’049 Patent. As discussed below,
                                       the Court finds claim 2 to be representative of the ’049 Patent.
                                  28                                                      4
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1          2. A primary station for use in a communications system comprising at least one secondary

                                   2   station, wherein means are provided for broadcasting a series of inquiry messages, each in the

                                   3   form of a plurality of predetermined data fields arranged according to a first communications

                                   4   protocol, and for adding to each inquiry message prior to transmission an additional data field for

                                   5   polling at least one secondary station.”

                                   6   Id. at 7:42-49.

                                   7          B. Procedural History
                                   8          On March 9, 2018, Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg, S.A.,2 initiated

                                   9   suit against Defendants in the Northern District of Texas. ECF No. 1. On July 2, 2018, Plaintiffs

                                  10   Uniloc USA, Inc. and Uniloc Luxembourg, S.A. filed a first amended complaint. ECF No. 30. On

                                  11   July 26, 2018, Defendants moved to transfer the case to the Northern District of California. ECF

                                  12   No. 35. On November 5, 2018, Defendants’ motion to transfer the case to the Northern District of
Northern District of California
 United States District Court




                                  13   California was granted, ECF No. 45, and on November 6, 2018, the case was transferred to the

                                  14   Northern District of California, ECF No. 46.

                                  15          On November 20, 2018, pursuant to Patent Local Rule 2-1, Defendants filed a notice of

                                  16   pendency of other action involving the same patent. ECF No. 61. Defendants disclosed that the

                                  17   ’049 Patent is being asserted in another case before this Court in Uniloc USA, Inc. v. Logitech, Inc,

                                  18   Case No. 18-CV-1304-LHK. Id. As a result, the instant action was reassigned to this Court on

                                  19   November 21, 2018.

                                  20          On January 23, 2019, Plaintiffs filed a second amended complaint. ECF No. 77. On

                                  21   February 6, 2019, Defendants filed the instant motion to dismiss. ECF No. 86 (“Mot.”). On

                                  22   February 27, 2019, Plaintiffs filed an opposition. ECF No. 95 (“Opp.”).3 On March 13, 2019,

                                  23   Defendants filed a reply. ECF No. 99 (“Reply”).

                                  24

                                  25   2
                                         Uniloc 2017 LLC, a Plaintiff in the second amended complaint, was not listed as a Plaintiff in
                                  26   the original complaint or the first amended complaint.
                                       3
                                         Plaintiffs’ opposition appears to be a near-exact copy of an opposition filed in Uniloc 2017 LLC
                                  27   v. LG Electronics U.S.A., Inc. et al., Case No. 18-CV-03071-N, ECF No. 24, in the United States
                                       District Court for the Northern District of Texas, which involved a different patent.
                                  28                                                      5
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                       II.     LEGAL STANDARD
                                   1
                                               A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)
                                   2
                                               Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss an
                                   3
                                       action for failure to allege “enough facts to state a claim to relief that is plausible on its face.” Bell
                                   4
                                       Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the
                                   5
                                       plaintiff pleads factual content that allows the court to draw the reasonable inference that the
                                   6
                                       defendant is liable for the misconduct alleged. The plausibility standard is not akin to a
                                   7
                                       ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted
                                   8
                                       unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).
                                   9
                                               For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations
                                  10
                                       in the complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving
                                  11
                                       party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
                                  12
Northern District of California




                                       Nonetheless, the Court is not required to “‘assume the truth of legal conclusions merely because
 United States District Court




                                  13
                                       they are cast in the form of factual allegations.’” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir.
                                  14
                                       2011) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere “conclusory
                                  15
                                       allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss.”
                                  16
                                       Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004). Furthermore, “‘[a] plaintiff may plead
                                  17
                                       [him]self out of court’” if he “plead[s] facts which establish that he cannot prevail on his . . .
                                  18
                                       claim.” Weisbuch v. County of Los Angeles, 119 F.3d 778, 783 n.1 (9th Cir. 1997) (quoting
                                  19
                                       Warzon v. Drew, 60 F.3d 1234, 1239 (7th Cir. 1995)).
                                  20
                                               B. Motion to Dismiss for Patent Eligibility Challenges Under 35 U.S.C. § 101
                                  21
                                               Defendant’s motion argues that the patents-in-suit fail to claim patent-eligible subject
                                  22
                                       matter under 35 U.S.C. § 101 in light of the U.S. Supreme Court’s decision in Alice Corp. Pty.
                                  23
                                       Ltd. v. CLS Bank International, 573 U.S. 208 (2014). The ultimate question whether a claim
                                  24
                                       recites patent-eligible subject matter under § 101 is a question of law. Intellectual Ventures I LLC
                                  25
                                       v. Capital One Fin. Corp., 850 F.3d 1332, 1338 (Fed. Cir. 2017) (“Patent eligibility under § 101 is
                                  26
                                       an issue of law[.]”); In re Roslin Inst. (Edinburgh), 750 F.3d 1333, 1335 (Fed. Cir. 2014) (same).
                                  27

                                  28                                                       6
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   However, the Federal Circuit has identified that there are certain factual questions underlying the

                                   2   § 101 analysis. See Berkheimer v. HP Inc., 881 F.3d 1360, 1368-69 (Fed. Cir. 2018). Accordingly,

                                   3   a district court may resolve the issue of patent eligibility under § 101 by way of a motion to

                                   4   dismiss. See, e.g., Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 912 (Fed. Cir.

                                   5   2017) (affirming determination of ineligibility made on 12(b)(6) motion); Content Extraction &

                                   6   Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1345 (Fed. Cir. 2014)

                                   7   (same).

                                   8             Although claim construction is often desirable, and may sometimes be necessary, to

                                   9   resolve whether a patent claim is directed to patent-eligible subject matter, the Federal Circuit has

                                  10   explained that “claim construction is not an inviolable prerequisite to a validity determination

                                  11   under § 101.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266,

                                  12   1273 (Fed. Cir. 2012). Where the court has a “full understanding of the basic character of the
Northern District of California
 United States District Court




                                  13   claimed subject matter,” the question of patent eligibility may properly be resolved on the

                                  14   pleadings. Content Extraction, 776 F.3d at 1349; see also Genetic Techs. Ltd. v. Bristol-Myers

                                  15   Squibb Co., 72 F. Supp. 3d 521, 539 (D. Del. 2014), aff’d sub nom. Genetic Techs. Ltd. v. Merial

                                  16   L.L.C., 818 F.3d 1369 (Fed. Cir. 2016).

                                  17             C. Substantive Legal Standards Applicable Under 35 U.S.C. § 101
                                  18             1. Patent-Eligible Subject Matter Under 35 U.S.C. § 101

                                  19             Section 101 of Title 35 of the United States Code “defines the subject matter that may be

                                  20   patented under the Patent Act.” Bilski v. Kappos, 561 U.S. 593, 601 (2010). Under § 101, the

                                  21   scope of patentable subject matter encompasses “any new and useful process, machine,

                                  22   manufacture, or composition of matter, or any new and useful improvement thereof.” Id. (quoting

                                  23   35 U.S.C. § 101). These categories are broad, but they are not limitless. Section 101 “contains an

                                  24   important implicit exception: Laws of nature, natural phenomena, and abstract ideas are not

                                  25   patentable.” Alice, 573 U.S. at 216 (citation omitted). These three categories of subject matter are

                                  26   excepted from patent-eligibility because “they are the basic tools of scientific and technological

                                  27   work,” which are “free to all men and reserved exclusively to none.” Mayo Collaborative Servs. v.

                                  28                                                      7
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   Prometheus Labs., Inc., 566 U.S. 66, 71 (2012) (citations omitted). The U.S. Supreme Court has

                                   2   explained that allowing patent claims for such purported inventions would “tend to impede

                                   3   innovation more than it would tend to promote it,” thereby thwarting the primary object of the

                                   4   patent laws. Id. However, the U.S. Supreme Court has also cautioned that “[a]t some level, all

                                   5   inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract

                                   6   ideas.” Alice, 573 U.S. at 217 (alteration, internal quotation marks, and citation omitted).

                                   7   Accordingly, courts must “tread carefully in construing this exclusionary principle lest it swallow

                                   8   all of patent law.” Id.

                                   9           In Alice, the leading case on patent-eligible subject matter under § 101, the U.S. Supreme

                                  10   Court refined the “framework for distinguishing patents that claim laws of nature, natural

                                  11   phenomena, and abstract ideas from those that claim patent-eligible applications of those

                                  12   concepts” originally set forth in Mayo, 566 U.S. at 77. Alice, 573 U.S. at 217. This analysis,
Northern District of California
 United States District Court




                                  13   generally known as the “Alice” framework, proceeds in two steps as follows:

                                  14           First, we determine whether the claims at issue are directed to one of those patent-
                                  15           ineligible concepts. If so, we then ask, “[w]hat else is there in the claims before
                                               us?” To answer that question, we consider the elements of each claim both
                                  16           individually and “as an ordered combination” to determine whether the additional
                                               elements “transform the nature of the claim” into a patent-eligible application. We
                                  17           have described step two of this analysis as a search for an “‘inventive concept’”—
                                               i.e., an element or combination of elements that is “sufficient to ensure that the
                                  18
                                               patent in practice amounts to significantly more than a patent upon the [ineligible
                                  19           concept] itself.”
                                       Id. at 217-18 (alterations in original) (citations omitted); see also In re TLI Commc’ns LLC Patent
                                  20
                                       Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (describing “the now familiar two-part test described by
                                  21
                                       the [U.S.] Supreme Court in Alice”).
                                  22

                                  23           2. Alice Step One—Identification of Claims Directed to an Abstract Idea
                                               Neither the U.S. Supreme Court nor the Federal Circuit has set forth a bright-line test
                                  24
                                       separating abstract ideas from concepts that are sufficiently concrete so as to require no further
                                  25
                                       inquiry under the first step of the Alice framework. See, e.g., Alice, 573 U.S. at 221 (noting that
                                  26
                                       “[the U.S. Supreme Court] need not labor to delimit the precise contours of the ‘abstract ideas’
                                  27

                                  28                                                     8
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   category in this case”); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir.

                                   2   2014) (observing that the U.S. Supreme Court did not “delimit the precise contours of the ‘abstract

                                   3   ideas’ category” in Alice (citation omitted)). As a result, in evaluating whether particular claims

                                   4   are directed to patent-ineligible abstract ideas, courts have generally begun by “compar[ing]

                                   5   claims at issue to those claims already found to be directed to an abstract idea in previous cases.”

                                   6   Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016).

                                   7          Two of the U.S. Supreme Court’s leading cases concerning the “abstract idea” exception

                                   8   involved claims held to be abstract because they were drawn to longstanding, fundamental

                                   9   economic practices. See Alice, 573 U.S. at 219 (claims “drawn to the concept of intermediated

                                  10   settlement, i.e., the use of a third party to mitigate settlement risk” were directed to a patent-

                                  11   ineligible abstract idea); Bilski, 561 U.S. at 611-12 (claims drawn to “the basic concept of

                                  12   hedging, or protecting against risk” were directed to a patent-ineligible abstract idea because
Northern District of California
 United States District Court




                                  13   “[h]edging is a fundamental economic practice long prevalent in our system of commerce and

                                  14   taught in any introductory finance class” (citation omitted)).

                                  15          Similarly, the U.S. Supreme Court has recognized that information itself is intangible. See

                                  16   Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007). Accordingly, the Federal Circuit

                                  17   has generally found claims abstract where they are directed to some combination of acquiring

                                  18   information, analyzing information, and/or displaying the results of that analysis. See

                                  19   FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016) (claims

                                  20   “directed to collecting and analyzing information to detect misuse and notifying a user when

                                  21   misuse is detected” were drawn to a patent-ineligible abstract idea); Elec. Power Grp., LLC v.

                                  22   Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (claims directed to an abstract idea because

                                  23   “[t]he advance they purport to make is a process of gathering and analyzing information of a

                                  24   specified content, then displaying the results, and not any particular assertedly inventive

                                  25   technology for performing those functions”); In re TLI Commc’ns LLC, 823 F.3d at 611 (claims

                                  26   were “directed to the abstract idea of classifying and storing digital images in an organized

                                  27   manner”); see also Elec. Power Grp., 830 F.3d at 1353-54 (collecting cases).

                                  28                                                      9
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1          However, the determination of whether other types of computer-implemented claims are

                                   2   abstract has proven more “elusive.” See, e.g., Internet Patents Corp. v. Active Network, Inc., 790

                                   3   F.3d 1343, 1345 (Fed. Cir. 2015) (“[P]recision has been elusive in defining an all-purpose

                                   4   boundary between the abstract and the concrete[.]”). As a result, in addition to comparing “claims

                                   5   at issue to those claims already found to be directed to an abstract idea in previous cases,” courts

                                   6   considering computer-implemented inventions have taken varied approaches to determining

                                   7   whether particular claims are directed to an abstract idea. Enfish, 822 F.3d at 1334.

                                   8          For example, courts have considered whether the claims “purport to improve the

                                   9   functioning of the computer itself,” Alice, 573 U.S. at 225, which may suggest that the claims are

                                  10   not abstract, or instead whether “computers are invoked merely as a tool” to carry out an abstract

                                  11   process, Enfish, 822 F.3d at 1336; see also id. at 1335 (“[S]ome improvements in computer-

                                  12   related technology when appropriately claimed are undoubtedly not abstract, such as a chip
Northern District of California
 United States District Court




                                  13   architecture, an LED display, and the like. Nor do we think that claims directed to software, as

                                  14   opposed to hardware, are inherently abstract[.]”). The Federal Circuit has followed this approach

                                  15   to find claims patent-eligible in several cases. See Visual Memory LLC v. NVIDIA Corp., 867 F.3d

                                  16   1253, 1259–60 (Fed. Cir. 2017) (claims directed to an improved memory system were not abstract

                                  17   because they “focus[ed] on a ‘specific asserted improvement in computer capabilities’—the use of

                                  18   programmable operational characteristics that are configurable based on the type of processor”

                                  19   (quoting Enfish, 822 F.3d at 1336)); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d

                                  20   1299, 1314 (Fed. Cir. 2016) (claims directed to automating part of a preexisting method for 3-D

                                  21   facial expression animation were not abstract because they “focused on a specific asserted

                                  22   improvement in computer animation, i.e., the automatic use of rules of a particular type”); Enfish,

                                  23   822 F.3d at 1335–36 (claims directed to a specific type of self-referential table in a computer

                                  24   database were not abstract because they focused “on the specific asserted improvement in

                                  25   computer capabilities (i.e., the self-referential table for a computer database)”).

                                  26          Similarly, the Federal Circuit has found that claims directed to a “new and useful

                                  27   technique” for performing a particular task were not abstract. See Thales Visionix Inc. v. United

                                  28                                                     10
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   States, 850 F.3d 1343, 1349 (Fed. Cir. 2017) (holding that “claims directed to a new and useful

                                   2   technique for using sensors to more efficiently track an object on a moving platform” were not

                                   3   abstract); Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1048, 1050 (Fed. Cir. 2016)

                                   4   (holding that claims directed to “a new and useful laboratory technique for preserving

                                   5   hepatocytes,” a type of liver cell, were not abstract); see also Diamond v. Diehr, 450 U.S. 175,

                                   6   187 (1981) (holding that claims for a method to cure rubber that employed a formula to calculate

                                   7   the optimal cure time were not abstract).

                                   8          Another helpful tool used by courts in the abstract idea inquiry is consideration of whether

                                   9   the claims have an analogy to the brick-and-mortar world, such that they cover a “fundamental . . .

                                  10   practice long prevalent in our system.” Alice, 573 U.S. at 219; see, e.g., Intellectual Ventures I

                                  11   LLC v. Symantec Corp., 838 F.3d 1307, 1317 (Fed. Cir. 2016) (finding an email processing

                                  12   software program to be abstract through comparison to a “brick-and-mortar” post office);
Northern District of California
 United States District Court




                                  13   Intellectual Ventures I LLC v. Symantec Corp., 100 F. Supp. 3d 371, 383 (D. Del. 2015) (“Another

                                  14   helpful way of assessing whether the claims of the patent are directed to an abstract idea is to

                                  15   consider if all of the steps of the claim could be performed by human beings in a non-

                                  16   computerized ‘brick and mortar’ context.” (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,

                                  17   1353 (Fed. Cir. 2014)).

                                  18          Courts will also (or alternatively, as the facts require) consider a related question of

                                  19   whether the claims are, in essence, directed to a mental process or a process that could be done

                                  20   with pencil and paper. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147 (Fed.

                                  21   Cir. 2016) (claims for translating a functional description of a logic circuit into a hardware

                                  22   component description of the logic circuit were patent-ineligible because the “method can be

                                  23   performed mentally or with pencil and paper”); CyberSource Corp. v. Retail Decisions, Inc., 654

                                  24   F.3d 1366, 1372 (Fed. Cir. 2011) (claim for verifying the validity of a credit card transaction over

                                  25   the Internet was patent-ineligible because the “steps can be performed in the human mind, or by a

                                  26   human using a pen and paper”); see also, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs.

                                  27   Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2016) (claims for computer-implemented system to enable

                                  28                                                     11
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   borrowers to shop for loan packages anonymously were abstract where “[t]he series of steps

                                   2   covered by the asserted claims . . . could all be performed by humans without a computer”).4

                                   3           Regardless of the particular analysis that is best suited to the specific facts at issue in a

                                   4   case, however, the Federal Circuit has emphasized that “the first step of the [Alice] inquiry is a

                                   5   meaningful one, i.e., . . . a substantial class of claims are not directed to a patent-ineligible

                                   6   concept.” Enfish, 822 F.3d at 1335. The court’s task is thus not to determine whether claims

                                   7   merely involve an abstract idea at some level, see id., but rather to examine the claims “in their

                                   8   entirety to ascertain whether their character as a whole is directed to excluded subject matter,”

                                   9   Internet Patents, 790 F.3d at 1346.

                                  10           3. Alice Step Two—Evaluation of Abstract Claims for an Inventive Concept
                                  11           A claim drawn to an abstract idea is not necessarily invalid if the claim’s limitations—

                                  12   considered individually or as an ordered combination—serve to “transform the claims into a
Northern District of California
 United States District Court




                                  13   patent-eligible application.” Content Extraction, 776 F.3d at 1348. Thus, the second step of the

                                  14   Alice analysis (the search for an “inventive concept”) asks whether the claim contains an element

                                  15   or combination of elements that “ensure[s] that the patent in practice amounts to significantly

                                  16   more than a patent upon the [abstract idea] itself.” 573 U.S. at 218 (citation omitted).

                                  17           The U.S. Supreme Court has made clear that transforming an abstract idea to a patent-

                                  18   eligible application of the idea requires more than simply reciting the idea followed by “apply it.”

                                  19   Id. at 221 (quoting Mayo, 566 U.S. at 72). In that regard, the Federal Circuit has repeatedly held

                                  20   that “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful

                                  21   in the context of this analysis, it must involve more than performance of ‘well-understood, routine,

                                  22   [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at

                                  23   1347-48 (alteration in original) (quoting Alice, 134573 U.S. at 225); see also Mortg. Grader, 811

                                  24

                                  25
                                       4
                                        One court has noted that, like all tools of analysis, the “pencil and paper” analogy must not be
                                       unthinkingly applied. See Cal. Inst. of Tech. v. Hughes Commc’ns Inc., 59 F. Supp. 3d 974, 995
                                  26   (C.D. Cal. 2014) (viewing pencil-and-paper test as a “stand-in for another concern: that humans
                                       engaged in the same activity long before the invention of computers,” and concluding that test was
                                  27   unhelpful where “error correction codes were not conventional activity that humans engaged in
                                       before computers”).
                                  28                                                     12
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   F.3d at 1324-25 (holding that “generic computer components such as an ‘interface,’ ‘network,’

                                   2   and ‘database’ . . . do not satisfy the inventive concept requirement”); Bancorp Servs., 687 F.3d at

                                   3   1278 (“To salvage an otherwise patent-ineligible process, a computer must be integral to the

                                   4   claimed invention, facilitating the process in a way that a person making calculations or

                                   5   computations could not.”).

                                   6          Likewise, “[i]t is well-settled that mere recitation of concrete, tangible components is

                                   7   insufficient to confer patent eligibility to an otherwise abstract idea” where those components

                                   8   simply perform their “well-understood, routine, conventional” functions. In re TLI Commc’ns

                                   9   LLC, 823 F.3d at 613 (citation omitted); see also id. (ruling that “telephone unit,” “server,” “image

                                  10   analysis unit,” and “control unit” limitations were insufficient to satisfy Alice step two where

                                  11   claims were drawn to abstract idea of classifying and storing digital images in an organized

                                  12   manner). “The question of whether a claim element or combination of elements is well-
Northern District of California
 United States District Court




                                  13   understood, routine and conventional to a skilled artisan in the relevant field is a question of fact”

                                  14   that “must be proven by clear and convincing evidence.” Berkheimer, 881 F.3d at 1368. This

                                  15   inquiry “goes beyond what was simply known in the prior art.” Id. at 1369.

                                  16          In addition, the U.S. Supreme Court explained in Bilski that “limiting an abstract idea to

                                  17   one field of use or adding token postsolution components [does] not make the concept patentable.”

                                  18   561 U.S. at 612 (citing Parker v. Flook, 437 U.S. 584 (1978)); see also Alice, 573 U.S. at 222

                                  19   (same). The Federal Circuit has similarly stated that attempts “to limit the use of the abstract idea

                                  20   to a particular technological environment” are insufficient to render an abstract idea patent-

                                  21   eligible. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014) (internal quotation

                                  22   marks and citation omitted); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792

                                  23   F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become nonabstract by limiting the

                                  24   invention to a particular field of use or technological environment, such as the Internet.”).

                                  25          In addition, a “non-conventional and non-generic arrangement of known, conventional

                                  26   pieces” can amount to an inventive concept. BASCOM Glob. Internet Servs., Inc. v. AT&T

                                  27   Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016). For example, in BASCOM, the Federal

                                  28                                                     13
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   Circuit addressed a claim for Internet content filtering performed at “a specific location, remote

                                   2   from the end-users, with customizable filtering features specific to each end user.” Id. Because this

                                   3   “specific location” was different from the location where Internet content filtering was

                                   4   traditionally performed, the Federal Circuit concluded this was a “non-conventional and non-

                                   5   generic arrangement of known, conventional pieces” that provided an inventive concept. Id. As

                                   6   another example, in Amdocs (Israel) Ltd. v. Openet Telecom, Inc., the Federal Circuit held that

                                   7   claims relating to solutions for managing accounting and billing data over large, disparate

                                   8   networks recited an inventive concept because they contained “specific enhancing limitation[s]

                                   9   that necessarily incorporate[d] the invention’s distributed architecture.” 841 F.3d 1288, 1301 (Fed.

                                  10   Cir. 2016), cert. denied, 138 S. Ct. 469 (Nov. 27, 2017). The use of a “distributed architecture,”

                                  11   which stored accounting data information near the source of the information in the disparate

                                  12   networks, transformed the claims into patentable subject matter. Id.
Northern District of California
 United States District Court




                                  13          4. Preemption
                                  14          In addition to these principles, courts sometimes find it helpful to assess claims against the

                                  15   policy rationale for § 101. The U.S. Supreme Court has recognized that the “concern that

                                  16   undergirds [the] § 101 jurisprudence” is preemption. Alice, 573 U.S. at 223. Thus, courts have

                                  17   readily concluded that a claim is not patent-eligible when the claim is so abstract that it preempts

                                  18   “use of [the claimed] approach in all fields” and “would effectively grant a monopoly over an

                                  19   abstract idea.” Bilski, 561 U.S. at 612. However, the inverse is not true: “[w]hile preemption may

                                  20   signal patent ineligible subject matter, the absence of complete preemption does not demonstrate

                                  21   patent eligibility.” FairWarning, 839 F.3d at 1098 (alteration in original) (citation omitted).

                                  22   III.   DISCUSSION
                                  23          Defendants’ motion to dismiss contends that the claims of the ’049 Patent fall within the

                                  24   patent-ineligible “abstract ideas” exception to § 101. The Court applies the Alice framework

                                  25   described above to the ’049 Patent. However, the Court need not individually analyze every claim

                                  26   if certain claims are representative. See generally Alice, 573 U.S. at 224-27 (finding claims to be

                                  27   patent-ineligible based on analysis of one representative claim). Here, the parties do not agree on

                                  28                                                     14
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   any representative claims. Nevertheless, in the absence of agreed-upon representative claims, the

                                   2   Court need not analyze each and every claim of the patent. Content Extraction, 776 F.3d at 1348.

                                   3   A district court may conduct its own analysis and determine which claim or claims are

                                   4   representative if “all the claims are substantially similar and linked to the same . . . idea.” Id.

                                   5   (internal quotation marks omitted).

                                   6           First, the Court discusses the representative claims of the ’049 Patent, then turns to the

                                   7   substantive Alice analysis of the ’049 Patent. Lastly, the Court discusses whether a Rule 12 motion

                                   8   may properly address issues under 35 U.S.C. § 101.

                                   9           A. Representative Claim of the ’049 Patent
                                  10           The Court finds that claim 2 is representative of the ’049 Patent. Claim 2 encapsulates the

                                  11   other claims in the ’049 Patent, which are “substantially similar” and “linked to the same . . .

                                  12   idea,” per the Content Extraction court. 776 F.3d at 1348. The Federal Circuit has also held that if
Northern District of California
 United States District Court




                                  13   the claims “contain only minor differences in terminology but require performance of the same

                                  14   basic process, . . . they should rise or fall together.” Smart Sys. Innovations, LLC v. Chicago

                                  15   Transit Auth., 873 F.3d 1364, 1368 n.7 (Fed. Cir. 2017).

                                  16           Claim 2 discloses (1) a primary station with means for broadcasting inquiry messages in

                                  17   the form of a plurality of predetermined data fields, and (2) adding to each inquiry message an

                                  18   additional data field for polling at least one secondary station. ’049 Patent at 7:42-49.

                                  19           The remaining independent claims (claims 1, 8, and 11) are directed to concepts that are

                                  20   substantially similar to and require performance of the same idea as claim 2, per the Content

                                  21   Extraction and Smart Systems Innovations courts.

                                  22           Claim 1, like claim 2, discloses broadcasting “a series of inquiry messages” and a “means

                                  23   for adding to an inquiry message . . . an additional data field for polling at least one secondary

                                  24   station.” Id. at 7:29-41. Thus, claim 1 requires the performance of the same basic process as claim

                                  25   2, namely, broadcasting inquiry messages and then adding an additional polling data field to the

                                  26   inquiry messages. Likewise, claim 8 discloses the receipt of an inquiry message with “an

                                  27   additional data field for polling at least one secondary station.” Id. at 8:21-22. Therefore, claim 1

                                  28                                                      15
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   requires the performance of the same basic process as claim 8 because claims 1 and 8 both claim

                                   2   appending an additional polling data field on an inquiry message. Moreover, claim 11 also claims

                                   3   “adding to an inquiry message . . . an additional data field for polling at least one secondary

                                   4   station.” For the same reasons stated above, claims 1 and 11 perform the same basic process of

                                   5   adding an additional polling field onto an inquiry message.

                                   6          Plaintiffs argue that claims 1 and 8 through 12 cannot be represented by claim 2 because

                                   7   claims 1 and 8 through 12 include the limitation: “means are provided for determining when an

                                   8   additional data field has been added . . . for determining whether [a secondary station] has been

                                   9   polled from the additional data field and for responding to a poll when it has data for

                                  10   transmission.” See, e.g., id. at 8:23-27; Opp. at 5. This purported distinction can be simplified to

                                  11   requiring additional polling data. See, e.g., ’049 Patent at 7:37-40 (“[D]etermining when an

                                  12   additional data field has been added . . . [and] determining whether [a secondary station] has been
Northern District of California
 United States District Court




                                  13   polled from the additional data field.” (emphasis added)). This “additional polling” limitation

                                  14   found in claims 1 and 8 through 12 is a distinction without a difference from claim 2’s polling

                                  15   limitation. Claim 2’s polling limitation already captures the additional polling in claims 1 and 8

                                  16   through 12 because claim 2 already provides for adding additional polling data to the inquiry

                                  17   message. See, e.g., id. at 7:43-48 (“[M]eans are provided . . . for adding to each inquiry message

                                  18   prior to transmission an additional data field for polling.” (emphasis added)). Thus, the polling

                                  19   disclosed in claim 2 performs the same basic process as the polling in claims 1 and 8 through 12.

                                  20   There is nothing in the claim language of claims 1 and 8 through 12 that sets apart the type of

                                  21   additional polling that happens in claim 2 from the additional polling in claims 1 and 8 through

                                  22   12. Therefore, pursuant to the Smart Systems Innovations court, claim 2 can be representative of

                                  23   claims 1 and 8 through 12.

                                  24          In sum, claim 2 is representative of the ’049 Patent. Below, the Court conducts the Alice

                                  25   analysis for claim 2 of the ’049 Patent.

                                  26          B. Alice Step One for Claim 2 of the ’049 Patent—Whether the Claim is Directed to
                                                 an Abstract Idea
                                  27

                                  28                                                     16
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1          Defendants argue that (1) the claim is directed to generalized steps to be performed on a

                                   2   computer using conventional computer activity; (2) the ’049 Patent automates a process that can

                                   3   be performed manually; (3) the Patent uses conventional Bluetooth technology to more frequently

                                   4   perform the conventional activity of polling; and (4) analogous cases have found similar ideas to

                                   5   be abstract. Mot. at 12-16. Plaintiffs respond by arguing that (1) the claimed advance provided

                                   6   benefits not found in the prior art; (2) the Federal Circuit would not regard the claimed advance as

                                   7   an abstract idea; and (3) the United States Patent and Trademark Office (“USPTO”) would not

                                   8   regard the claimed advance as an abstract idea. Opp. at 7-14. The Court agrees with Defendants.

                                   9          Step one of the Alice framework directs the Court to assess “whether the claims at issue are

                                  10   directed to [an abstract idea].” Alice, 573 U.S. at 218. The step one inquiry “applies a stage-one

                                  11   filter to claims, considered in light of the specification, based on whether ‘their character as a

                                  12   whole is directed to excluded subject matter.’” Enfish, 822 F.3d at 1335 (citation omitted). Thus,
Northern District of California
 United States District Court




                                  13   the Court conducts its step one inquiry by first identifying what the “character as a whole” of

                                  14   claim 2 of the ’049 Patent is “directed to,” and then discussing whether this is an abstract idea. In

                                  15   distilling the character of a claim, the Court is careful not to express the claim’s focus at an unduly

                                  16   “high level of abstraction . . . untethered from the language of the claims,” but rather at a level

                                  17   consonant with the level of generality or abstraction expressed in the claims themselves. Enfish,

                                  18   822 F.3d at 1337; see also Thales Visionix, 850 F.3d at 1347 (“We must therefore ensure at step

                                  19   one that we articulate what the claims are directed to with enough specificity to ensure the step

                                  20   one inquiry is meaningful.”).

                                  21          The Court finds that the character as a whole of the ’049 Patent is directed to the abstract

                                  22   idea of additional polling in a wireless communication system. Even the text of the ’049 Patent

                                  23   supports the conclusion that the character as a whole of the Patent is directed to the “general

                                  24   invention concept of polling . . . via a broadcast channel used as part of the inquiry procedure.”

                                  25   ’049 Patent at 3:24-29. Moreover, the Patent is “applicable to a range of other communication

                                  26   systems.” Id. at 1:6-8. In plain language, claim 2 discloses: (1) a primary station with means for

                                  27   broadcasting inquiry messages in the form of a plurality of predetermined data fields, and (2)

                                  28                                                     17
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   adding to each inquiry message an additional data field for polling at least one secondary station.

                                   2   ’049 Patent at 7:42-49. The Court finds claim 2 abstract on the following 3 bases. First, claim 2

                                   3   discloses only generic features of its hardware and software components as well as routine

                                   4   functions. Second, analogous cases have held that similar claims are abstract. Third, there are

                                   5   long-standing practices analogous to the claimed invention.

                                   6          1. Claim 2 Discloses Routine Functions and Generic Hardware and Software
                                                 Components
                                   7
                                              The Federal Circuit has recognized that “[g]eneralized steps to be performed on a
                                   8
                                       computer using conventional computer activity are abstract.” RecogniCorp, LLC v. Nintendo Co.,
                                   9
                                       Ltd., 855 F.3d 1322, 1326 (Fed. Cir. 2017) (internal quotation marks omitted). For instance, the
                                  10
                                       Federal Circuit found that a patent claim for taking digital images using a telephone, storing the
                                  11
                                       images, then transmitting the images to a server which receives the images failed step one of Alice.
                                  12
Northern District of California




                                       TLI Comm’cns, 823 F.3d at 610, 612. In explaining why the patent claim failed step one of Alice,
 United States District Court




                                  13
                                       the TLI court wrote:
                                  14
                                                      Contrary to TLI’s arguments on appeal, the claims here are not
                                  15                  directed to a specific improvement to computer functionality. Rather,
                                                      they are directed to the use of conventional or generic technology in
                                  16                  a nascent but well-known environment . . . . The specification does
                                                      not describe a new telephone, a new server, or a new physical
                                  17                  combination of the two. The specification fails to provide any
                                                      technical details for the tangible components, but instead
                                  18                  predominantly describes the system and methods in purely functional
                                                      terms. For example, the “telephone unit” of the claims is described as
                                  19                  having “the standard features of a telephone unit” . . . . Likewise, the
                                                      server is described simply in terms of performing generic computer
                                  20                  functions such as storing, receiving, and extracting data.
                                  21   Id. In essence, the TLI court found that because the TLI patent failed to provide technical details

                                  22   for the components, but instead described the system and methods “in purely functional terms,”

                                  23   functions that were generic to a computer, the TLI patent claim failed step one of Alice. Id.

                                  24          Here, claim 2 is akin to the TLI patent claim. Claim 2 describes the purported invention in

                                  25   broad, generic, functional terms but fails to identify how those ends are achieved, with the

                                  26   specification being no clearer. Moreover, claim 2 is not directed to a specific improvement to

                                  27   conventional or generic Bluetooth technology. For instance, the mechanism claimed in the Patent

                                  28                                                    18
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   is sending inquiry messages containing a polling data field, ’049 Patent at 4:15-20, and the Patent

                                   2   admits that the claimed “mechanism is entirely compatible with conventional Bluetooth systems,”

                                   3   id. at 4:19-20 (emphasis added).

                                   4          First, there is no question that the primary and secondary stations disclosed in claim 2 are

                                   5   generic, conventional computing devices. According to the specification, the “present invention

                                   6   relates to a communication system and further relates to primary and secondary stations for use in

                                   7   such a system.” Id. at 1:3-5. A primary station, as disclosed in the abstract, is a master station in a

                                   8   piconet. Id. at abstract, Fig. 1. A secondary station, as disclosed in the abstract, is the same as a

                                   9   slave station in a piconet. Id. As the specification explicitly admits, communication stations in a

                                  10   prototypical Bluetooth network “form ad-hoc networks which are known as piconets, each

                                  11   comprising a master station and up to seven slave stations. All stations are identical and capable of

                                  12   acting as master or slave as required.” Id. at 1:19-24. The specification describes potential slave
Northern District of California
 United States District Court




                                  13   stations as “Human/machine Interface Device[s] (HID) . . . such as a keyboard, mouse, games

                                  14   controller, graphics pad or the like.” Id. at 1:29-31. Nowhere in the Patent does the patentee

                                  15   describe a specialized keyboard, mouse, games controller, or graphics pad that performs any

                                  16   operation beyond that of their ordinary use in technology. Thus, a primary or secondary station

                                  17   merely consists of a generic computing device.

                                  18          Moreover, claim 2 discloses that a generic computing device has means for broadcasting

                                  19   inquiry messages in the form of a plurality of predetermined data fields. It is conventional under

                                  20   Bluetooth protocols that the generic computing slave station has the means of joining a piconet

                                  21   through “[i]nquiry[, which] allows a would-be slave to find a base station and issue a request to

                                  22   join the piconet.” Id. at 1:56-57; see also id. at 4:11-13 (“The Bluetooth inquiry procedure allows

                                  23   a would-be slave 101 to find a base station and issue a request to join its piconet”).

                                  24   Communications between stations occur via the exchange of data “packets” over a wireless

                                  25   channel. Id. at 5:19-20. The specification explains that when “a Bluetooth unit wants to discover

                                  26   other Bluetooth devices, it enters a so-called inquiry substate.” Id. at 4:23-25. It is during this

                                  27   standard Bluetooth inquiry substate that the primary station “issues an inquiry message containing

                                  28                                                      19
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   a General Inquiry Access Code (GIAC) or a number of optional Dedicated Inquiry Access Codes

                                   2   (DIAC).” Id. at 4:25. Thus, the inquiry message comprises data fields—the General Inquiry

                                   3   Access Code or Dedicated Inquiry Access Codes—which the Patent does not claim to have

                                   4   invented. Id. Additionally, Defendants argue, and the Plaintiffs and the Patent concede, that the

                                   5   Patent did not invent the process of broadcasting inquiry messages, or the inquiry messages

                                   6   themselves. See id. at 3:30-31 (“A basic Bluetooth network configuration is illustrated in FIG.

                                   7   1.”); id. at 5:12-14 (“The presence of the extra data field 504 means that the . . . space

                                   8   conventionally allowed at the end of a Bluetooth inquiry packet is reduced.” (emphasis added)); id.

                                   9   at 5:19-20 (“The standard inquiry packet is an ID packet . . . of length 68 bits.” (emphasis

                                  10   added)); Opp. at 4 (“The patent described . . . a Bluetooth ad hoc network, circa 2000 . . . . In that

                                  11   network, a host device (master) broadcasts an inquiry message every 10 ms then listens for a reply

                                  12   from a nearly portable device (slave), such as an HID . . . .” (emphasis in original)); id. at 6
Northern District of California
 United States District Court




                                  13   (“Existing Bluetooth ‘inquiry’ messaging involved entering ‘inquiry scan’ and ‘inquiry response’

                                  14   states at various predetermined times with the goal of establishing a ‘piconet’ between a primary

                                  15   station and secondary stations.”). In any event, the Federal Circuit has held that “receiv[ing] and

                                  16   send[ing] information over a network is not even arguably inventive.” buySAFE, 765 F.3d at 1355.

                                  17          Thus, a primary station with means for broadcasting inquiry messages in the form of a

                                  18   plurality of predetermined data fields consists of a generic computing device (i.e., primary station)

                                  19   that performs a generic, well-known function (i.e., broadcasting inquiry messages in the form of a

                                  20   plurality of predetermined data fields).

                                  21          The crux of the ’049 Patent’s purported improvement over prior art Bluetooth devices lies

                                  22   in the second part of claim 2: adding to each inquiry message an additional data field for polling at

                                  23   least one secondary station. In other words, the Patent “recognized that it is possible to piggy-back

                                  24   a broadcast channel on the inquiry messages issued by the master 100. The broadcast channel can

                                  25   be used to poll HIDs at regular intervals.” ’049 Patent at 4:15-18. However, “piggy-backing”

                                  26   polling data onto a conventional inquiry message is abstract. Per claim 2, “means are provided for

                                  27   broadcasting a series of [conventional] inquiry messages, each in the form of a plurality of

                                  28                                                     20
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   predetermined data fields.” Id. at 7:43-45. The process of “piggy-backing” polling data onto a

                                   2   conventional inquiry message is therefore a conventional concept because in claim 2, the data

                                   3   inquiry message is already comprised of “a plurality of predetermined data fields.” Id. Adding an

                                   4   additional data field for polling a secondary station is no different than what is already claimed—a

                                   5   plurality of data fields that comprise the inquiry message. After all, it is “no less abstract to refer to

                                   6   two [data] packets as it is to refer to one, and a new idea is equally capable of abstraction as an old

                                   7   one.” Intellectual Ventures II LLC v. JP Morgan Chase & Co., 2015 WL 1941331, at *9

                                   8   (S.D.N.Y. Apr. 28, 2015). In addition, the Patent specification admits that “the general invention

                                   9   concept of polling HIDs via a broadcast channel used as part of the inquiry procedure is not

                                  10   restricted to Bluetooth devices and is applicable to other communications arrangements.” ’049

                                  11   Patent at 3:24-28 (emphasis added); see also id. at 3:22-24 (“In the following description we

                                  12   consider particularly a system which utilises [sic] Bluetooth protocols for communication of
Northern District of California
 United States District Court




                                  13   messages between stations.”). Moreover, Plaintiffs admit in their opposition that interoperability

                                  14   with conventional Bluetooth functionality was maintained by “‘appending’ to the inquiry message

                                  15   format instead of changing [the inquiry message format] from the ground up.” Opp. at 6 (emphasis

                                  16   added).

                                  17             Furthermore, adding an additional data field for polling is no different than what the Court

                                  18   has already determined to be conventional computing activity, namely, sending an inquiry

                                  19   message comprising a “plurality of predetermined data fields.” Id. at 7:43-45. In other words,

                                  20   adding an additional polling data field to the data fields already present in the inquiry message is a

                                  21   more specific form of a generic implementation of the inquiry message. Under Federal Circuit

                                  22   law, “a claim is not patent eligible merely because it applies an abstract idea in a narrow way.”

                                  23   BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018). Also, the addition of an

                                  24   additional data field for polling to each inquiry message is similar to a concept found abstract in

                                  25   Digitech Image Techs., LLC v. Elecs. For Imaging, Inc., 785 F.3d 1344 (Fed. Cir. 2014). In

                                  26   Digitech, the claim recited “a process of taking two data sets and combining them into a single

                                  27   data set . . . . The two data sets are generated by taking existing information . . . and organizing

                                  28                                                      21
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   this information in a new form. The above claim thus recites an ineligible abstract process of

                                   2   gathering and combining data that does not require input from a physical device.” Id. at 1351.

                                   3   Here, existing data in the form of a plurality of data fields that comprise the inquiry message is

                                   4   combined with another data set—the additional data field for polling secondary stations—thus

                                   5   organizing the inquiry message in a new form that contains the polling data. This is also done

                                   6   without input from a physical device, like the Digitech claim.

                                   7          Furthermore, these inquiry messages and polling data are transmitted and received with

                                   8   conventional Bluetooth hardware. ’049 Patent at 3:30-31 (“A basic Bluetooth network

                                   9   configuration is illustrated in FIG. 1.”); id. at 3:57-4:10; id. at 4:19-20 (“[T]he mechanism is

                                  10   entirely compatible with conventional Bluetooth systems”). As the Federal Circuit has held,

                                  11   “[c]laims directed to generalized steps to be performed on a computer using conventional

                                  12   computer activity are not patent eligible.” Two-Way Media Ltd. v. Comcast Cable Commc’ns,
Northern District of California
 United States District Court




                                  13   LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017).

                                  14          2. Analogous Cases Have Found that Similar Claims are Abstract
                                  15          Based on comparisons of the claim at issue “to those claims already found to be directed to

                                  16   an abstract idea in previous cases,” Enfish, 822 F.3d at 1334, this Court concludes that adding to

                                  17   each inquiry message an additional data field for polling at least one secondary station is an

                                  18   abstract idea. This analysis alone can be “sufficient” for a finding of abstractness. Id. For instance,

                                  19   in Two-Way Media, the claim in question was directed to “first processing the data, then routing it,

                                  20   [and] controlling it.” 874 F.3d at 1339. Like the ’049 Patent, this was done in the context of

                                  21   “transmitting message packets over a communications network.” Id. at 1334. Here, claim 2

                                  22   discloses a similar structure to the Two-Way Media claim. Data is processed by preparing a

                                  23   “plurality of predetermined data fields” that comprise a series of inquiry messages. The data (i.e.,

                                  24   inquiry messages) are then routed to secondary stations while being controlled by introducing the

                                  25   polling data fields to the inquiry messages. The Two-Way Media court invalidated the claim in

                                  26   question because the claim did “not sufficiently describe how to achieve these results in a non-

                                  27   abstract way.” Id. at 1337. Specifically, the Two-Way Media claim was abstract because “the claim

                                  28                                                     22
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   refers to certain data ‘complying with the specifications of a network communication protocol’

                                   2   and the data being routed in response to one or more signals from a user, without specifying the

                                   3   rules forming the communication protocol or specifying parameters for the user signals.” Id. at

                                   4   1339. Here, claim 2 similarly lacks detail as to any of the rules or parameters that govern the

                                   5   additional polling data field. ’049 Patent at 7:42-49 (“[M]eans are provided . . . for adding to each

                                   6   inquiry message prior to transmission an additional data field for polling at least one secondary

                                   7   station.”); see also Elec. Power Grp., 830 F.3d at 1356 (“Indeed, the essentially result-focused

                                   8   functional character of claim language has been a frequent feature of claims held ineligible under

                                   9   § 101.”); Clarilogic, Inc. v. FormFree Holdings Corp., 681 Fed. App’x 950, 954 (Fed. Cir. 2017)

                                  10   (“But a method for collection, analysis, and generation of information reports, where the claims

                                  11   are not limited to how the collected information is analyzed or reformed, is the height of

                                  12   abstraction.” (emphasis added)).
Northern District of California
 United States District Court




                                  13          Furthermore, claim 2 can also be analogized to the claims found in Compression Tech.

                                  14   Sols. LLC v. EMC Corp., 2013 WL 2368039 (N.D. Cal. May 29, 2013), aff’d, 557 Fed. App’x

                                  15   1001 (Fed. Cir. 2014). The Compression Technology claims “cover taking an input broken into

                                  16   packets, parsing the input by some unspecified criteria, and then outputting the input as packets of

                                  17   equal or larger sizes.” Id. at *7. The Compression Technology court construed “information

                                  18   streams” and “packets” to refer to digital data. Id. at *3. Here, claim 2’s inquiry messages are

                                  19   broken into packets repeatedly sent over successive timeslots, as described in the specification.

                                  20   ’049 Patent at 4:31-34 (“The [generic inquiry] message is sent twice on two frequencies in even

                                  21   timeslots with the following, odd timeslots used to listen for replies on the two corresponding

                                  22   inquiry response hopping frequencies.”). The inquiry messages are then parsed into “groups or

                                  23   packets of information” by adding the polling data field to the inquiry message. 2013 WL

                                  24   2368039, at *1. The inquiry messages appended with the polling data field are the output. The

                                  25   Compression Technology court found the claim to be abstract because the patent “can be

                                  26   performed as mental processes; it is more abstract than other patents the Federal Circuit has found

                                  27   impermissibly abstract; and it is so broad that it would inappropriately limit future innovation.” Id.

                                  28                                                    23
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   at *5.

                                   2            In addition, claim 2 can be analogized to the claim found in 3G Licensing, S.A. v.

                                   3   Blackberry Ltd., 302 F. Supp. 3d 640 (D. Del. 2018). In 3G Licensing, the claim was directed to

                                   4   “generating supplementary data to check for errors in data during [wireless] transmission” by

                                   5   “var[ying] the original data to create supplementary data.” Id. at 646. Here, the original data (i.e.,

                                   6   the inquiry message sent by the primary station) is varied by adding the polling data field to create

                                   7   supplementary data (i.e., the polling data field appended to the inquiry message). The 3G

                                   8   Licensing court found the concept to be abstract because it merely reordered data and generated

                                   9   additional data. Id. at 651. Moreover, the 3G Licensing court pointed out that the claims in

                                  10   question “do not say how data is reordered, how to use reordered data, how to generate additional

                                  11   data, how to use additional data, or even that any data is transmitted.” Id. Here, as discussed

                                  12   above, claim 2 contains only vague functional restrictions. Claim 2 fails to disclose: (1) how the
Northern District of California
 United States District Court




                                  13   data is reordered other than claiming that the “additional data field for polling” is “added to each

                                  14   inquiry message,” ’049 Patent at 7:46-49; (2) how to use the inquiry message appended with the

                                  15   additional data field for polling; (3) how the additional data field for polling is added to each

                                  16   inquiry; (4) how the additional data field for polling is generated; and (5) whether any data is

                                  17   actually transmitted to the secondary stations. Under Federal Circuit law, “reciting . . . data

                                  18   manipulation steps” without meaningful limitations is, at bottom, abstract. Capital One Fin. Corp.,

                                  19   850 F.3d at 1340.

                                  20            Plaintiffs argue that the claim is more analogous to those in Enfish. Opp. at 13. In Enfish,

                                  21   the claims were “specifically directed to a self-referential table for a computer database.” 822 F.3d

                                  22   at 1337 (emphasis in original). The Enfish court found that the claims were non-abstract because

                                  23   they were “directed to a specific improvement to computer functionality,” rather than mere

                                  24   “generalized steps to be performed on a computer using conventional computer activity.” Id. at

                                  25   1338. In particular, the claims in Enfish involved “a specific type of data structure designed to

                                  26   improve the way a computer stores and retrieves data in memory.” Id. at 1339. However, Enfish is

                                  27   inapposite. The Enfish claims and specification provided great detail as to how the data structure

                                  28                                                      24
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   improved “the capability of the [computer] system as a whole.” Phoenix Licensing, L.L.C. v.

                                   2   Consumer cellular, Inc., 2017 WL 1065938, at *18 (E.D. Tex. Mar. 8, 2017) (citing Enfish, 822

                                   3   F.3d at 1336), report and recommendation adopted 2017 WL 1177988 (E.D. Tex. Mar. 30, 2017).

                                   4          Contrastingly, here, the claim language lacks specificity as to the rules or parameters that

                                   5   govern the additional polling data field. Moreover, the ’049 Patent specification admits that all

                                   6   tangible computing devices found in the Patent are all generic computing devices, upon which the

                                   7   ’049 Patent does not purport to improve. See, e.g., ’049 Patent at 1:19-24 (“Communication in a

                                   8   Bluetooth network takes place . . . [over] ad-hoc networks which are known as piconets, each

                                   9   comprising a master station and up to seven slave stations. All stations are identical and capable of

                                  10   acting as master or slave as required.”); id. at 1:29-31 (describing generic potential slave stations

                                  11   such as a “keyboard, mouse, games controller, graphics pad or the like” without further

                                  12   explication); id. at 4:19-20 (describing the purported invention as “entirely compatible with
Northern District of California
 United States District Court




                                  13   conventional Bluetooth systems.”); id. at 3:30-31 (“A basic Bluetooth network configuration is

                                  14   illustrated in FIG. 1.”); Opp. at 4 (“The patent described . . . a Bluetooth ad hoc network, circa

                                  15   2000 . . . . In that network, a host device (master) broadcasts an inquiry message every 10 ms then

                                  16   listens for a reply from a nearby portable device (slave), such as an HID . . . .”). For instance, the

                                  17   ’049 Patent does not claim an improved Bluetooth station, but rather, uses existing Bluetooth

                                  18   techniques to slightly modify one aspect of the technology—the transmission of an inquiry

                                  19   message—in a vague and generic way. ’049 Patent at 3:24-28 (“[T]he general invention concept

                                  20   of polling HIDs via a broadcast channel used as part of the inquiry procedure is not restricted to

                                  21   Bluetooth devices and is applicable to other communications arrangements.”); id. at 5:19

                                  22   (referring to broadcasting an inquiry message as “standard”); id. at 5:12-14 (referencing the “guard

                                  23   space conventionally allowed at the end of a Bluetooth inquiry packet”); id. at 7:43-45 (claiming

                                  24   the process of broadcasting conventional “inquiry messages, each in the form of a plurality of

                                  25   predetermined data fields”).

                                  26          Plaintiffs also assert that the USPTO would not find the ’049 Patent abstract because the

                                  27   Patent does not fall within any of the 3 categories the USPTO characterized as abstract ideas:

                                  28                                                     25
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   mathematical concepts, certain methods of organizing human activity, and mental processes. 84

                                   2   Fed. Reg. 50, 52 (Jan. 7, 2019). The portion of the Federal Register to which Plaintiffs cite

                                   3   expressly states that “[t]his guidance does not constitute substantive rulemaking and does not have

                                   4   the force and effect of law. Id. at 51. Moreover, the United States Supreme Court has held that

                                   5   interpretations “contained in policy statements, agency manuals, and enforcement guidelines . . .

                                   6   lack the force of law . . . [and] do not warrant Chevron-style deference.” Christensen v. Harris

                                   7   Cty., 529 U.S. 576, 587 (2000).

                                   8          3. There are Long-Standing Practices Analogous to the Claimed Steps
                                   9          Claim 2 is also abstract because as the specification discloses, there are long-standing

                                  10   practices analogous to the claimed steps. Steps that can be performed manually performed by a

                                  11   human are abstract. See, e.g., Mortg. Grader, 811 F.3d at 1324 (claims for computer-implemented

                                  12   system to enable borrowers to shop for loan packages anonymously were abstract when “[t]he
Northern District of California
 United States District Court




                                  13   series of steps covered by the asserted claims . . . could all be performed by humans without a

                                  14   computer”); Content Extraction, 776 F.3d at 1347 (finding claims abstract when “humans have

                                  15   always performed these functions”).

                                  16          The ’049 Patent discloses that a slave HID can “enter a ‘park’ mode and cease active

                                  17   communications” with the master. ’049 Patent at 1:43-47. However, the ’049 Patent also discloses

                                  18   that a user can manually awaken an HID device:

                                  19                  In particular, for a HID to sign on to the piconet automatically when
                                                      the host system is turned on it will either have to be regularly waking
                                  20                  up to look for Bluetooth inquiry bursts, thereby consuming power, or
                                                      it will need to be manually woken up by the user.
                                  21
                                                      It is therefore more likely that a HID will remain inactive until it is
                                  22                  woken up, either by being explicitly switched on or by a user
                                                      attempting some form of input. . . .
                                  23
                                                      It is therefore an object of the invention to address the problem of
                                  24                  providing a responsive link between a HID and a host system which
                                                      allows the HID to go to sleep during periods of inactivity.
                                  25
                                       Id. at 1:66-2:21 (emphasis added). Plaintiffs state in their opposition that the ’049 Patent addressed
                                  26
                                       “the need to minimize power consumption of battery-powered [HID] devices on an ad hoc
                                  27

                                  28                                                    26
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   network while simultaneously maintaining a high degree of responsiveness between the devices.”

                                   2   Opp. at 4. According to the Patent, the traditional ways of waking an HID in park mode—"being

                                   3   explicitly switched on or by a user attempting some form of input,”— “could [take] several tens of

                                   4   seconds.” ’049 Patent at 1:61, 2:4-6. According to Plaintiffs, the Patent solved the latency and

                                   5   power consumption issues because if inquiry messages are modified to include a polling data field,

                                   6   the HID would be “able to recognize it had been polled from the addition of the field . . . and

                                   7   would only respond to the poll if it had data to transmit.” Opp. at 4.

                                   8          However, as Defendants point out, this merely automates the manual wake-up process “by

                                   9   using conventional Bluetooth techniques and hardware.” Mot. at 14. As shown in the

                                  10   specification, human users can always manually wake an HID up by switching it on or attempting

                                  11   some form of input. At bottom, the process of establishing a connection between an HID and a

                                  12   primary/master station can be performed manually, without the need for the extra polling data
Northern District of California
 United States District Court




                                  13   fields in the inquiry message. As the Federal Circuit has held, “mere automation of manual

                                  14   processes using generic computers does not constitute a patentable improvement in computer

                                  15   technology.” Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017);

                                  16   see also Secured Mail Sols., 873 F.3d at 910 (“The fact that an identifier can be used to make a

                                  17   process more efficient, however, does not necessarily render an abstract idea less abstract.”).

                                  18          Accordingly, the Court finds that claim 2 is directed to an abstract idea. The Court next

                                  19   analyzes Alice step two.

                                  20          C. Alice Step Two for Claim 2 of the ’049 Patent—Whether the Claim Contains an
                                                 Inventive Concept
                                  21
                                              Defendants argue that claim 2 “recites an abstract idea performed on conventional
                                  22
                                       hardware using conventional Bluetooth concepts, and fails to provide ‘something more’ through
                                  23
                                       an inventive ordered combination.” Mot. at 24. Plaintiffs respond by asserting that the Patent
                                  24
                                       describes the combination of features as novel, and thus the combination could not have been
                                  25
                                       “considered the conventional or routine way to ‘perform additional polling in a wireless
                                  26
                                       network.’” Opp. at 15-16.
                                  27

                                  28                                                     27
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1          “In step two of the Alice inquiry, [the Court] search[es] for an ‘inventive concept sufficient

                                   2   to transform the nature of the claim into a patent-eligible application.” RecogniCorp, 855 F.3d at

                                   3   1327 (quoting McRO, 837 F.3d at 1312) (internal quotation marks omitted)). “To save the patent

                                   4   at step two, an inventive concept must be evident in the claims.” Id. This inventive concept “must

                                   5   be significantly more than the abstract idea itself,” BASCOM, 827 F.3d at 1349; “must be more

                                   6   than well-understood, routine, conventional activity,” Affinity Labs of Texas, LLC v. DIRECTV,

                                   7   LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016); “and cannot simply be an instruction to implement or

                                   8   apply the abstract idea on a computer.” BASCOM, 827 F.3d at 1349. For example, it may be found

                                   9   in an “inventive set of components or methods,” “inventive programming,” or an inventive

                                  10   approach in “how the desired result is achieved.” Elec. Power Grp., 830 F.3d at 1355. “If a

                                  11   claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-

                                  12   understood techniques, the claim has not been transformed into a patent-eligible application of an
Northern District of California
 United States District Court




                                  13   abstract idea.” BSG Tech, 899 F.3d at 1290-91.

                                  14          The Court finds that none of the claim’s elements, assessed individually, provides an

                                  15   inventive concept. Claim 2 discloses (1) a primary station with means for broadcasting inquiry

                                  16   messages in the form of a plurality of predetermined data fields, and (2) adding to each inquiry

                                  17   message an additional data field for polling at least one secondary station. ’049 Patent at 7:42-49.

                                  18          As discussed above, none of claim 2’s elements are unique to the ’049 Patent. In fact, the

                                  19   patent specification confirms that the ’049 Patent did not invent the limitations found in claim 2.

                                  20   First, there is no question that the primary and secondary stations disclosed in claim 2 are generic,

                                  21   conventional computing devices. According to the specification, the “present invention relates to a

                                  22   communication system and further relates to primary and secondary stations for use in such a

                                  23   system.” Id. at 1:3-5. A primary station, as disclosed in the abstract, is a master station in a

                                  24   piconet. Id. at abstract, Fig. 1. A secondary station, as disclosed in the abstract, is the same as a

                                  25   slave station in a piconet. Id. As the specification explicitly admits, communication stations in a

                                  26   prototypical Bluetooth network “form ad-hoc networks which are known as piconets, each

                                  27   comprising a master station and up to seven slave stations. All stations are identical and capable of

                                  28                                                      28
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   acting as master or slave as required.” Id. at 1:19-24. The specification describes potential slave

                                   2   stations as generic “Human/machine Interface Device[s] (HID) . . . such as a keyboard, mouse,

                                   3   games controller, graphics pad or the like.” Id. at 1:29-31; see also 3:38-41 (“In general[,] the

                                   4   networking components (i.e. the Bluetooth chip for a Bluetooth network) of all stations . . . will be

                                   5   implemented identically.”); id. at 3:30-31 (“A basic Bluetooth network configuration is illustrated

                                   6   in FIG. 1.”); id. at 4:19-20 (“[T]he mechanism is entirely compatible with conventional Bluetooth

                                   7   systems.”). Nowhere in the Patent does the patentee describe a specialized keyboard, mouse,

                                   8   games controller, or graphics pad that performs any operation beyond that of their ordinary use in

                                   9   technology. The Patent also fails to disclose any specific details about the stations other than

                                  10   noting that “FIG. 2 is a block schematic diagram of a typical Bluetooth station.” Id. at 3:10-11

                                  11   (emphasis added). Thus, a primary or secondary station merely consists of a generic computing

                                  12   device.
Northern District of California
 United States District Court




                                  13             Additionally, the Patent did not invent the process of broadcasting inquiry messages, or the

                                  14   inquiry messages themselves. See id. at 5:12-14 (“The presence of the extra data field 504 means

                                  15   that the . . . space conventionally allowed at the end of a Bluetooth inquiry packet is reduced.”

                                  16   (emphasis added)); Opp. at 4 (“The patent described . . . a Bluetooth ad hoc network, circa 2000 . .

                                  17   . . In that network, a host device (master) broadcasts an inquiry message every 10 ms then listens

                                  18   for a reply from a nearby portable device (slave), such as an HID . . . .” (emphasis in original)); id.

                                  19   at 6 (“Existing Bluetooth ‘inquiry’ messaging involved entering ‘inquiry scan’ and ‘inquiry

                                  20   response’ states at various predetermined times with the goal of establishing a ‘piconet’ between a

                                  21   primary station and secondary stations.”).

                                  22             Having stripped away the undisputedly “well-understood, routine, conventional activity”

                                  23   and computing devices, Affinity Labs, 838 F.3d at 1262, all that is left is the abstract idea of

                                  24   adding an additional polling data field to the inquiry message. However, even that idea is

                                  25   conventional activity. Per claim 2, the data inquiry message is already comprised of “a plurality of

                                  26   predetermined data fields.” ’049 Patent at 7:43-45. Adding an additional data field for polling a

                                  27   secondary station is no different than what is already claimed: a plurality of data fields that

                                  28                                                      29
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   comprise the inquiry message. The polling data field would merely be another data field that

                                   2   comprises the inquiry message. Even the Patent specification admits that “the general invention

                                   3   concept of polling HIDs via a broadcast channel used as part of the inquiry procedure is not

                                   4   restricted to Bluetooth devices and is applicable to other communications arrangements.” Id. at

                                   5   3:24-28 (emphasis added); see also id. at 3:22-24 (“In the following description we consider

                                   6   particularly a system which utilises [sic] Bluetooth protocols for communication of messages

                                   7   between stations.”).

                                   8          Moreover, if “a claim’s only ‘inventive concept’ is the application of an abstract idea using

                                   9   conventional and well-understood techniques, the claim has not been transformed into a patent-

                                  10   eligible application of an abstract idea.” BSG Tech, 899 F.3d at 1290-91. As discussed above, the

                                  11   abstract idea of adding an additional data field for polling and the remaining elements of claim 2

                                  12   are generic and conventional. Thus, per BSG Tech, the generic computer implementation of the
Northern District of California
 United States District Court




                                  13   abstract idea is not enough to render claim 2 patentable.

                                  14          Thus, none of claim 2’s elements, assessed individually, provides an inventive concept.

                                  15   After all, “[i]nstructing one to ‘apply’ an abstract idea and reciting no more than generic computer

                                  16   elements performing generic computer tasks does not make an abstract idea patent-eligible.”

                                  17   Capital One Bank, 792 F.3d at 1368. Moreover, the ordered combination of these elements also

                                  18   does not yield an inventive concept. In BASCOM, the Federal Circuit held that “an inventive

                                  19   concept can be found in the non-conventional and non-generic arrangement of known,

                                  20   conventional pieces.” 827 F.3d at 1350. However, the arrangement of claim 2’s elements are

                                  21   conventional, per Two-Way Media.

                                  22          In Two-Way Media, the claim in question was directed to “first processing the data, then

                                  23   routing it, [and] controlling it.” 874 F.3d at 1339. Like the ’049 Patent, this was done in the

                                  24   context of “transmitting message packets over a communications network.” Id. at 1334. Here,

                                  25   claim 2 discloses a similar structure to the Two-Way Media claim. Data is processed by preparing

                                  26   a “plurality of predetermined data fields” that comprise a series of inquiry messages. The data

                                  27   (i.e., inquiry messages) are then routed to secondary stations while being controlled by

                                  28                                                     30
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   introducing the polling data fields to the inquiry messages. The Two-Way Media court invalidated

                                   2   the claim in question because the claim did “not sufficiently describe how to achieve these results

                                   3   in a non-abstract way.” Id. The Two-Way Media court also called the arrangement of these steps

                                   4   “conventional.” Id. at 1339.

                                   5          Even the ’049 Patent admits that the ordered combination of the elements is conventional.

                                   6   For instance, in discussing “communication link[s] supported in a [typical] Bluetooth network,”

                                   7   ’049 Patent at 1:40-41, the Patent reveals that the “slave has to be polled before it can submit a

                                   8   request to leave park mode and become active,” id. at 1:40-49, and that the “[i]nquiry [process]

                                   9   allows a would-be slave to find a base station and issue a request to join the piconet,” id. at 1:54-

                                  10   57. Also, the transmission of the inquiry message and method of polling a would-be slave is

                                  11   performed on generic Bluetooth hardware. See, e.g., id. at 3:57-4:10, Fig. 2. Thus, the Patent

                                  12   recites the abstract idea of adding polling data to an inquiry message performed on generic
Northern District of California
 United States District Court




                                  13   Bluetooth hardware. The ’049 Patent fails to show that arrangement of these elements in claim 2 is

                                  14   anything but the conventional arrangement of elements in a typical Bluetooth network. See, e.g.,

                                  15   id. at Fig. 1; see also id. at 3:30-31 (“A basic Bluetooth network configuration is illustrated in

                                  16   FIG. 1.”). As aforementioned, the inquiry process of a typical Bluetooth network requires sending

                                  17   out inquiry messages, and it is conventional Bluetooth protocol that a would-be slave has to be

                                  18   polled before it can become active.

                                  19          Plaintiff’s opposition argues that there are many advantages of the ’049 Patent, such as

                                  20   conserving HID battery power and speeding up the process of connecting to a master. Opp. at 4.

                                  21   The United States Supreme Court has held that “[g]roundbreaking, innovative, or even brilliant

                                  22   discovery does not by itself satisfy the § 101 inquiry. Ass’n for Molecular Pathology v. Myriad

                                  23   Genetics, Inc., 569 U.S. 576, 591 (2013). In addition, the Federal Circuit has held that “a patent

                                  24   could not be granted for ‘mere naked discovery.’” In re Beineke, 690 F.3d 1344, 1349 (Fed. Cir.

                                  25   2012). Thus, simply because Plaintiff claims that the ’049 Patent has advantages over the prior art

                                  26   does not render the Patent valid. In light of all the evidence from the ’049 Patent that the claimed

                                  27   elements are generic, and the fact that appending a polling inquiry to an inquiry message fails to

                                  28                                                     31
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   lift the Patent out of abstractness, Plaintiff’s attorney arguments explaining why the Patent

                                   2   features constitute improvements on older technology does not mean that the § 101 inquiry is met.

                                   3   Furthermore, under Federal Circuit law, the Alice inquiry must focus on the claim language. See,

                                   4   e.g., Accenture, 728 F.3d at 1345 (“[T]he important inquiry for a § 101 analysis is to look to the

                                   5   claim.”); CMG Fin. Servs., Inc., 50 F. Supp. 3d 1306, 1326 (“None of the elements in these

                                   6   Claims limit the level of their inherent abstraction.”), aff’d, 616 Fed. App’x 420 (Fed. Cir. 2015).

                                   7   “In some cases, when improvements in the specification are captured in the claims, whether an

                                   8   element or combination of elements is well-understood becomes a question of fact.” Symantec

                                   9   Corp. v. Zscaler, Inc., 2018 WL 3539269, at *2 (N.D. Cal. July 23, 2018) (citing Berkheimer, 881

                                  10   F.3d at 1368-69) (emphasis added). These advantages are not recited in the claim language itself.

                                  11   Thus, the advantages Plaintiff cites to are irrelevant to the Alice inquiry. Therefore, claim 2 of the

                                  12   ’049 Patent does not contain an inventive concept.
Northern District of California
 United States District Court




                                  13          As stated above, the Court finds that at Alice step one, claim 2 of the ’049 Patent is

                                  14   directed to an abstract idea. At Alice step two, there is no inventive concept sufficient to save the

                                  15   claim. Thus, the Court concludes that the ’049 Patent is directed to unpatentable subject matter

                                  16   under § 101. Next, the Court addresses whether a Rule 12 motion is a proper vehicle with which to

                                  17   address § 101 issues.

                                  18          D. Whether § 101 Issues may be Properly Addressed in a Rule 12 Motion
                                  19          Under Federal Circuit law, “[w]hether a claim recites patent eligible subject matter is a

                                  20   question of law which . . . has in many cases been resolved on motions to dismiss or summary

                                  21   judgment.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018); see also Secured Mail

                                  22   Sols. LLC., 873 F.3d at 912 (affirming determination of ineligibility made on 12(b)(6) motion).

                                  23   “As our cases demonstrate, not every § 101 determination contains genuine disputes over the

                                  24   underlying facts material to the § 101 inquiry.” Id.

                                  25          Plaintiffs’ second amended complaint asserts:

                                  26                  The ’049 Patent describes problems and shortcomings in the field of
                                                      communications between devices in 2000 and describes and claims
                                  27                  novel and inventive technological improvements and solutions to
                                  28                                                     32
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                                      those problems and shortcomings. The written description of the ’049
                                   1                  Patent describes in technical detail each limitation of the claims,
                                                      allowing a person of ordinary skill in the art to understand what the
                                   2                  limitation covers and how the combination of claim elements differed
                                                      markedly from and improved upon what may have been considered
                                   3                  conventional or generic.
                                   4   ECF No. 77 at ¶ 10. However, there are no specific factual allegations or references to the ’049

                                   5   Patent specification—which might disclose that the invention is an improvement over the prior

                                   6   art—that undergird Plaintiffs’ purported fact questions found in Plaintiffs’ complaint.

                                   7          In Uniloc USA, Inc. v. Apple Inc., the court found the patent at issue invalid even though

                                   8   the plaintiff insisted there were factual disputes precluding judgment on the pleadings. 2018 WL

                                   9   2287675, at *7 (N.D. Cal. May 18, 2018). The Uniloc court rejected plaintiff’s contentions that the

                                  10   claimed invention did not feature “routine and conventional elements like hardware

                                  11   configurations.” Id. (internal quotations omitted). The Uniloc court reasoned that the plaintiff was

                                  12   attempting to “manufacture a factual question” by relying on attorney arguments. Id. Here, the
Northern District of California
 United States District Court




                                  13   situation is analogous to that in Uniloc; Plaintiff’s attorney arguments in the second amended

                                  14   complaint do not create a factual dispute precluding disposition of the instant case on a Rule 12

                                  15   motion.

                                  16          Likewise, the Cellspin Soft, Inc. v. Fitbit, Inc. court found that the plaintiff did not create a

                                  17   factual dispute in a § 101 motion for judgment on the pleadings because the plaintiff “fail[ed] to

                                  18   identify any portion of the specification which describes the purportedly inventive” concept. 316

                                  19   F. Supp. 3d 1138, 1154 n.12 (N.D. Cal. 2018). Here, Plaintiff’s brief and second amended

                                  20   complaint have also failed to transform ideas in the ’049 Patent—such as the primary and

                                  21   secondary Bluetooth stations or the inquiry message—into non-generic, inventive concepts. As the

                                  22   Court found above, all such ideas found in the Patent are generic. Therefore, no factual dispute

                                  23   exists that would preclude this Court from finding the ’049 Patent invalid based on a Rule 12

                                  24   motion.

                                  25          Furthermore, a genuine dispute of material fact “requires more than labels and

                                  26   conclusions.” Twombly, 550 U.S. at 555. Courts need not “assume the truth of legal conclusions

                                  27   merely because they are cast in the form of factual allegations. Therefore, conclusory allegations

                                  28                                                     33
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
                                   1   of law and unwarranted inferences are insufficient to defeat a motion to dismiss.” Fayer, 649 F.3d

                                   2   at 1064 (internal citation and quotation marks omitted); see also Adams, 355 F.3d at 1183

                                   3   (“[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                   4   dismiss.”). Here, Plaintiffs’ second amended complaint features nothing but conclusions by, for

                                   5   instance, calling the ’049 Patent “novel and inventive.” ECF No. 77 at ¶ 10. There is no support

                                   6   for such a conclusion in Plaintiffs’ second amended complaint. The statement is merely an

                                   7   unsubstantiated conclusion. Thus, Plaintiffs’ second amended complaint raises no factual disputes

                                   8   that would preclude this Court from finding the ’049 Patent invalid based on a Rule 12 motion.

                                   9   IV.    CONCLUSION
                                  10          For the foregoing reasons, the Court finds that the ’049 Patent is directed to unpatentable

                                  11   subject matter and is thus invalid under 35 U.S.C. § 101. The Court therefore GRANTS

                                  12   Defendants’ motion to dismiss the ’049 Patent claims and Plaintiffs’ second amended complaint.5
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14

                                  15   Dated: April 9, 2019

                                  16                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   5
                                        Defendants request judicial notice of Exhibit B to their motion to dismiss. As the Court did not
                                  27   consider Exhibit B in its analysis in the instant order, Defendants’ request for judicial notice is
                                       DENIED as moot.
                                  28                                                      34
                                       Case No. 18-CV-06738-LHK
                                       AMENDED ORDER GRANTING MOTION TO DISMISS
